                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

JOSEPH BROWN                                                                     PLAINTIFF
ADC #194250

v.                           CASE NO. 4:18-CV-00525 BSM

PULASKI COUNTY REGIONAL
DETENTION FACILITY, et al.                                                   DEFENDANTS

                                           ORDER

       The proposed findings and recommendations [Doc. No. 11] submitted by United

States Magistrate Judge Joe J. Volpe have been reviewed. No objections have been filed.

After careful review of the record, the proposed findings and recommendations are adopted

in their entirety. Accordingly, this case is dismissed without prejudice due to plaintiff Joseph

Brown’s failure to comply with the order dated August 22, 2018. Local Rule 5.5(c)(2). It

is certified, pursuant to 28 U.S.C. section 1915(a)(3), that an in forma pauperis appeal from

this order and accompanying judgment would not be taken in good faith.

       IT IS SO ORDERED this 15th day of October 2018.



                                                    _________________________________
                                                     UNITED STATES DISTRICT JUDGE
